Citation Nr: 1723205	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-50 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the digestive system, to include GI condition and achalasia as secondary to GI condition treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran has certified active duty for training (ACDUTRA) service from September 1989 to March 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in August 2014.  The transcript of this hearing is associated with the claims file and the appeal has now returned to the Board for further appellate action.

The appeal was previously before the Board in June 2013 and March 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  First, remand is necessary to obtain a record presented by the Veteran at the December 2016 VA examination.  The December 2016 examiner wrote that the Veteran had presented notes she took during treatment in 1990.  Those notes are not associated with the record, and the Veteran should be given the opportunity to submit them on remand. 

Furthermore, review of the record has raised a question regarding the authenticity and completeness of treatment records associated with the claims file.  The claims file does not document whether the AOJ's requests for service treatment records were fulfilled, and the claims file contains three copies of the same document (a July 19, 1989 Report of Medical History) with different contents. Thus, to clarify, the AOJ should obtain the complete records directly from the appropriate records depository. 

Finally, a new VA medical examination is necessary.  The December 2016 VA examination indicated that the Veteran's achalasia "most likely" pre-existed service and was not aggravated by service.  This condition was not noted at the Veteran's enlistment examination, however, and the examination neither indicated whether achalasia clearly and unmistakably existed prior to service nor stated whether the evidence clearly and unmistakably demonstrated that the condition did not increase in severity beyond the condition's natural progress.  See 38 C.F.R. §§ 3.304(b), 3.306.  Thus, an additional examination is necessary.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional relevant private or VA evidence in support of her claim, to include notes taken during treatment consultations in 1990.  

The AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. All efforts to procure the records must be documented in the claims file.

2.  Make necessary efforts to directly obtain complete service treatment records, to include contacting the Washington Army National Guard and National Personnel Records Center (NPRC).

All efforts to obtain the complete service treatment records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that the records are unavailable, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file.

3.  After completing the above, schedule a VA examination with a qualified clinician other than the clinician who performed the December 2016 VA examination.  Following an examination of the Veteran and review of the claims file, the clinician should make specific findings regarding all chronic digestive-system conditions that have been present since September 1989, to include whether the Veteran experiences GI conditions and achalasia.

The clinician should then address the following questions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that any diagnosed disabilities of the digestive system were incurred in or aggravated by the Veteran's active duty service, to include as secondary to treatment received in service (such as in-service prescription of Indocin)?  

The clinician should also address the Veteran's contention that she has experienced symptoms of digestive-system disability, to include achalasia, since service.

b)  Did any digestive-system conditions diagnosed during the claims period clearly and unmistakably (obviously and manifestly) exist prior to the Veteran's period of service from September 1989 to March 1990?    

If any digestive-system conditions diagnosed during the claims period clearly and unmistakably existed prior to service, is there clear and unmistakable (obvious and manifest) evidence that the disability did not undergo an increase in severity during service beyond the natural progress of the disease?

The examiner must provide a full rationale (i.e. basis) for any expressed medical opinions, including references to specific evidence contained in the claims file.
  
4.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

